Luke, J.,
dissenting. As I construe the instant petition, the minds of the parties did not meet in the same sense, at the same time, about the same thing. This being true, the parties did not enter into a binding contract of purchase and sale. The seller was selling all of his “ Burke county lands,” and represented that this land included certain tracts, which may be designated, for the purpose of illustration, as tracts A, B, C, and D. The purchaser understood that he was buying of the seller all of the latter’s “Burke county lands,” aggregating approximately so many acres, comprised of tracts A, B, C, and D. The seller understood that the purchaser was to have a portion of the rents of these several tracts of land, and the purchaser understood the same thing. The seller admits in his petition that instead of owning tracts A, B, C, and D, from which he had heretofore collected rents, he only owned tracts A, B, and C, and a portion of D, and was, therefore, in no position to convey all of tracts A, B, C, and D, as he had contracted to do. This being true, I am forced to the conclusion that the minds of the parties did not meet in the same sense, about the same thing, at the same time. The seller of all “my Burke county lands,” comprised in tracts A, B, C, and D, could not form an union of the minds by offering to reduce the price agreed upon or to purchase lands so as to approximate the acreage he had contracted to sell, nor delay the purchaser until he- (the seller) might acquire title to all of that tract which he thought he owned but which, as a matter of fact, he did not own. The real question is, did he, as he represented, own, as a part of ■ all “my Burke county lands,” all of the several tracts that he represented he owned and that the purchaser understood at the time that he was buying. If there had been nothing more than a sale of :'all “my Burke county lands,” perhaps the minds of the parties would have met, but when the seller and the purchaser both understood that the seller’s “ Burke county lands ” consisted of certain ■tracts,, and it later developed that the seller did not own all the *75land comprising one of the tracts, the minds of the-parties did not meet in the same sense, at the same time, about the same thing. Therefore,'in my opinion, the petition failed to set forth a cause .of action, and the trial judge erred in overruling the demurrer.